Citation Nr: 1003674	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-05 702	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected lumbosacral strain.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected cervical strain.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

A December 2009 MRI of the lumbosacral spine was added to the 
claims files after the most recent Supplemental Statement of 
the Case along with a waiver of RO review on behalf of the 
Veteran.  See 38 C.F.R. § 20.1304 (2009).  

For reasons discussed hereinbelow, the issue of entitlement 
to TDIU is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The evidence does not show flexion of the lumbar spine to 
30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes due to the 
service-connected lumbar strain.  

2.  The evidence does not show flexion of the cervical spine 
to 15 degrees or less, favorable ankylosis of the entire 
cervical spine, or incapacitating episodes due to the 
service-connected lumbar strain.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5237 (2009).

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for cervical strain have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in December 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  An 
additional VCAA letter was sent to the Veteran in June 2005.

In accordance with the requirements of VCAA, the VA letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files.  



In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in a March 2006 letter that an effective date would 
be assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  Several relevant VA 
examination reports are on file, including in March and April 
2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).


Analyses of the Claims

The Veteran contends that his service-connected lumbar and 
cervical strains are worse than currently evaluated because 
of the severity of his symptomatology, including the pain and 
restricted mobility.  Having carefully considered the claims 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claims and the appeals will be denied.

The Veteran was granted service connection for lumbosacral 
strain and for cervical strain in an October 2003 rating 
decision and assigned a 30 percent rating for lumbosacral 
strain and a 20 percent rating for cervical strain, each of 
which was effective May 8, 2003.  The 30 percent rating for 
lumbosacral strain included an added 10 percent for the 
demonstrable deformity of a vertebral body.  A claim for 
increase for each of these disabilities was received by VA in 
December 2004 and was denied by rating decision in April 
2005.  The Veteran timely appealed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  


38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

A 50 percent evaluation is assigned for degenerative 
arthritis of the thoracolumbar spine when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2009).  

A 40 percent rating is assigned when there is unfavorable 
ankylosis of the entire cervical spine.  A 30 percent rating 
is assigned when forward flexion of the cervical spine is to 
15 degrees or less, or there is favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is assigned when 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is assigned when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or there is vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  Normal forward 
flexion of the cervical spine is 0 to 45 degrees, extension 
is 0 to 45 degrees, bilateral rotation is 0 to 80 degrees, 
and lateral flexion to either side is 0 to 45 degrees 
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2009); see 
also 38 C.F.R. § 4.71a, Plate V (2009).  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2) (2009).  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4) (2009).  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees, and the normal combined range of motion 
of the cervical spine is 340.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (2) (2009).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2009).      

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A maximum 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a (2009).
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

The Veteran complained on VA examination in March 2004 of 
weekly flare-ups of neck pain, which caused 90-100 percent 
incapacity.  He also complained of pain, stiffness, and 
weakness of the low back without flare-ups.  He sometimes 
used a cane and a back brace.  He had difficulty walking and 
lifting things.  On physical examination of the neck, flexion 
was 55 degrees, extension was 45 degrees, lateral bending was 
30 degrees to each side, and rotation was 45 degrees to the 
right and 60 degrees to the left; movement caused tightness.  
Low back motion included flexion and extension of 50 degrees, 
lateral bending of 28 degrees to the right and 30 degrees to 
the left, and bilateral rotation of 40 degrees.  There was 
some tenderness but no objective evidence of painful motion, 
spasm, or weakness.  Motor and sensory testing of the upper 
extremities was normal; there was some decreased strength in 
the right knee flexor.  Deep tendon reflexes were normal.  
Straight leg raising was positive at 65 degrees on the right 
and 80 degrees on the left.  The diagnosis was cervical and 
lumbosacral strain.

The Veteran complained on VA examination in February 2005 of 
neck flare-ups and of low back pain with radiculopathy.  He 
said that he used a lumbar brace.  He was self-employed part 
time shining shoes.  Range of motion of the neck included 
flexion of 65 degrees, extension of 40 degrees, lateral 
bending of 20 degrees to the right and 30 degrees to the 
left, and rotation of 50 degrees to the right and 60 degrees 
to the left.  Flexion of the low back was to 60 degrees, with 
extension to 25 degrees, lateral bending to 30 degrees to the 
right and 40 degrees to the left, and bilateral rotation to 
35 degrees.  There was spasm of the neck and low back 
muscles.  There was no additional limitation of motion, 
fatigue, incoordination, or lack of endurance of the neck or 
back on repetition.  Sensation and strength were normal in 
the neck and low back.  The diagnoses were status post 
cervical strain with degenerative joint disease of the 
cervical spine by X-rays with residual pain and some 
limitation of motion; and status post lumbar strain with 
degenerative joint disease and degenerative disc disease with 
residual pain and limitation of motion but no radiculopathy.

The Veteran complained on VA examination in April 2006 of 
neck flare-ups; he said that he was not working due to his 
neck and low back disabilities.  It was noted that he used a 
cane and had a limp.  He had back spasm but no neck spasm.  
Flexion of the cervical spine was to 40 degrees, extension 
was to 30 degrees, lateral bending was to 20 degrees to the 
right and to 30 degrees to the left, and rotation was to 50 
degrees to the right and 60 degrees to the left.  Flexion of 
the lumbosacral spine was to 40 degrees, extension was to 10 
degrees, lateral bending was to 30 degrees to either side, 
and rotation was to 30 degrees bilaterally.  Motion of the 
Veteran's neck and low back was limited by pain and 
stiffness.  The Veteran had adequate strength in both the 
upper and lower extremities.  Deep tendon reflexes were 1-
2+/4.  Repetitive motion was significant for increased pain 
and grimaces but did not reveal any change in range of 
motion.  

VA treatment records through June 2008 show treatment for 
lumbosacral and cervical disability.  X-rays in October 2006 
showed minimal degenerative changes.  Lumbar flexion in 
November 2006 was to 40 degrees with discomfort, with 
extension to 10 degrees and side bending to 15 degrees, 
bilaterally, with poor lateral motion and significant pain; 
the diagnosis was chronic mechanical low back pain with mild 
spondylosis and marked myofascial pain.  X-rays of the 
lumbosacral spine in January 2008 showed degenerative disc 
disease.  An MRI of the lumbar spine in December 2009 
revealed interval progression of degenerative disease.

The medical evidence noted above does not show flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  It also does 
not show forward flexion of the cervical spine to 15 degrees 
or less or favorable ankylosis of the entire cervical spine.  
In fact, flexion of both the thoracolumbar spine and the 
cervical spine is to at least 40 degrees and there is no 
medical evidence of ankylosis of either the neck or low back.  
Additionally, there is no medical evidence of intervertebral 
disc syndrome with resulting incapacitating episodes 
confirmed by a physician that would warrant evaluation under 
the criteria for rating intervertebral disc syndrome based on 
incapacitating episodes.  Consequently, a rating in excess of 
30 percent for the lumbosacral spine or in excess of 20 
percent for the cervical spine is not warranted during the 
appeal period at issue under the current rating criteria for 
the spine.  See Francisco, supra.

The Board notes that despite some complaints of 
radiculopathy, sensory testing was negative on the VA 
examinations discussed above.  Consequently, a separate 
rating for neurological manifestations of the disabilities at 
issue is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 Note (1) (2009).  

The Board notes that an increased evaluation can also be 
assigned for a neck or back disability involving loss of 
motion when there is additional functional impairment.  
However, the above VA examinations do not show any evidence 
of weakness, fatigue, lack of coordination, or further 
functional loss on repetitive motion.  As there is no 
additional functional loss, a higher rating is not warranted 
for either service-connected disability under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2009).  See also Deluca v. Brown, 
8 Vet. App. 202 (1995).  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for an 
evaluation in excess of 30 percent for service-connected 
lumbosacral strain and in excess of 20 percent for service-
connected cervical strain, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 30 percent for service-connected 
lumbosacral strain is denied.

An evaluation in excess of 20 percent for service-connected 
cervical strain is denied.



REMAND

With respect to the Veteran's claim for TDIU, the Board notes 
the April 2006 VA evaluation report, which is the most recent 
VA evaluation report on file, is unclear as to whether the 
Veteran's service-connected neck, back, and psychiatric 
disabilities are severe enough to cause unemployability.  The 
examiner opined that the Veteran's chronic orthopedic pain is 
subjectively multiplied by his psychiatric symptoms, which 
"probably renders him more 'incapacitated' than he would be 
without the poor prognosis of his psychiatric condition, and 
functional status."  Moreover, the Board notes that more 
recent VA treatment records have been added to the claims 
files since the April 2006 examination.  Consequently, the 
Board finds that additional development is needed on this 
issue prior to Board adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for either a neck, back, or 
psychiatric disorder since June 2008, 
which is the date of the most recent 
treatment records on file.  After 
securing the necessary authorization, the 
AMC/RO must attempt to obtain copies of 
any pertinent treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The Veteran will be requested by 
AMC/RO to fill out and return to VA a 
current VA Form 21-8940, Veteran's 
Application For Increased Compensation 
Based On Unemployability.
3.  After the above has been completed, 
the AMC/RO will have an appropriate 
health care provider(s) review the 
claims files and provide an opinion, 
based on the objective evidence on 
file, on whether the Veteran's service-
connected neck, back, and psychiatric 
disabilities are severe enough to 
prevent the Veteran from gainful 
employment.  The health care 
provider(s) must acknowledge receipt 
and review of the claims files in any 
report generated as a result of this 
remand.  In all conclusions, the 
opinion(s) must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  If the health care provider(s) 
is unable to render an opinion without 
resort to speculation, this should be 
noted.  If the above health care 
provider(s) determine that an 
examination(s) is needed prior to 
rendering an opinion, an appropriate 
examination should be conducted and the 
written results of the examination(s) 
added to the claims files.  The report 
prepared must be typed.  

4.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim for 
TDIU.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of the unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


